People v Taylor (2016 NY Slip Op 08449)





People v Taylor


2016 NY Slip Op 08449


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Acosta, J.P., Andrias, Moskowitz, Gische, Webber, JJ.


2479 1162/13

[*1]The People of the State of New York, Respondent,
vVicki A. Taylor, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Thomas Farber, J.), rendered October 29, 2013, convicting defendant, upon her plea of guilty, of grand larceny in the third degree, and sentencing her to a conditional discharge for a period of three years, held in abeyance, and the matter remitted to Supreme Court for a Huntley  hearing.
As the People concede, defendant's allegation that her statements to an investigator were involuntarily made was sufficient to require a hearing on her motion to suppress those statements (see  CPL 710.60[3][b]). However, to the extent defendant characterizes the relief she requests as a "Dunaway/Huntley " hearing, we find that her factual allegations were insufficient to raise any Fourth Amendment issue.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK